Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct. 2020 has been entered.

Examiner’s Note
Claims 1, 3, 7, 8, and 9 recite the limitation that the copolymer is a random copolymer.  In the claim rejections presented below, examiner assumes this limitation is met if the polymerization begins in the presence of all the monomers of the copolymer or in such a manner that does not intentionally form blocks along the backbone of the copolymer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites that the second monomeric units comprises an alkoxy metal or alkoxy metalloid group, claim 6 recites that the second monomeric units comprises an alkoxy silane group, whereas claim 1 recites the limitation that the copolymers containing these monomers are random copolymers not having a block structure (line 2).  However, Marcu et al. (“Incorporation of alkoxysilanes into model latex systems: vinyl copolymerization of vinyltriethoxysilane and n-butyl acrylate,” Macromolecules, Vol. 36, pp. 328-332, published 2003) teaches that the reactivity of alkoxy silane monomer is two orders of magnitude lower than that of n-butyl acrylate (page 332, Conclusions section, 2nd paragraph).  This difference in reactivity rates, which could result in the formation of monomeric blocks during polymerization, makes it unclear what is meant by a random copolymer containing monomers with such widely different reactivities as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qie and Dube (“The influence of butyl acrylate/methyl methacrylate/2-hydroxy ethyl methacrylate/acrylic acid latex properties on pressure sensitive adhesive performance,” Intern’l.J.Adhes.Adhes., Vol. 30, pp. 654-664, published 16 Jul. 2010, hereinafter Qie).
Regarding claims 1 and 8, Qie teaches a pressure sensitive adhesive comprising butyl acrylate, 2-hydroxy ethyl methacrylate, acrylic acid, and methyl methacrylate (Abstract).  Qie teaches that the peel strength (adhesiveness) of his adhesive increased with the addition of 2-hydroxy ethyl methacrylate (which has a hydroxy group) and acrylic acid (which has an acid group) (Abstract).  Qie teaches that his copolymers were fabricated by feeding all the monomers into a single reaction vessel (page 655, 1st column, last paragraph – 2nd column, 1st paragraph).
Regarding claim 18, Qie teaches the elements of claim 1, and Qie teaches that his peel tests involve casting his adhesive in the form of a latex onto a Mylar sheet and drying the film (page 655, 2nd column, 2.3 Characterization section, 3rd paragraph and details provided in:
Qie and Dube, “Manipulation of chain transfer agent and cross-linker concentration to modify latex micro-structure for pressure-sensitive adhesives,” Euro.Poly.J., Vol. 46, pp. 1225-1236, published 24 Feb. 2010, page 1228, 1st column, 2.5 PSA testing section, 1st paragraph.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qie and Dube (“The influence of butyl acrylate/methyl methacrylate/2-hydroxy ethyl methacrylate/acrylic acid latex properties on pressure sensitive adhesive performance,” Intern’l.J.Adhes.Adhes., Vol. 30, pp. 654-664, published 16 Jul. 2010, hereinafter Qie) in view of Ogura et al. (US Patent Application 2015/0175833 A1, published 25 Jun. 2015, hereinafter Ogura).
Regarding claim 10, Qie teaches the elements of claim 1.
Qie does not disclose the inclusion of a modified polyolefin in his adhesive composition.
Ogura teaches an aqueous coating composition with excellent adhesiveness comprising a modified polyolefin, an aqueous acrylic resin, and a blocked isocyanate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modified polyolefin and blocked isocyanate of Ogura in the adhesive composition of Qie.  Ogura teaches that his composition has excellent adhesiveness to a plastic substrate (Abstract) and superior finish quality and moisture resistance (paragraph 0013).

Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Janowicz et al. (US Patent Application 2015/0361317 A1, published 17 Dec. 2015, hereinafter Janowicz) .
Regarding claims 1-9 and 18, Janowicz teaches a hot melt adhesive comprising an acrylic copolymer that contains monomers with a cyclic carbon atom and a urethane prepolymer (Abstract).  Janowicz teaches that the alicyclic R group on the acrylate monomer shown below is isobornyl (paragraph 0011, 0018, and 0023).


    PNG
    media_image1.png
    334
    677
    media_image1.png
    Greyscale

Janowicz teaches that the functional monomer (that is, the isobornyl (meth)acrylate with R = isobornyl) is 1 to 95 wt.% of the acrylic copolymer (paragraph 0034).  Janowicz teaches the monomer may be copolymerized with other functional or non-functional monomers.  Suitable monomers include methyl methacrylate, 2-hydroxy ethyl methacrylate, and acrylic acid (paragraph 0029).  Janowicz teaches that each of his copolymers were prepared by polymerizing all the monomers at one time in a single batch (paragraph 0085).  Janowicz teaches that his composition is coated onto a metal surface (paragraph 0092).
Given that isobornyl (meth)acrylate is identical to the first monomer used in the present specification (see paragraph 0014), it is the examiner’s position that the isobornyl (meth)acrylate would necessarily promote adhesion.

Janowicz does not specifically disclose the inclusion of alkoxy silane functional groups on acrylate monomers in his acrylate copolymer nor the amount of such a monomer.
Chen teaches the use of silylated acrylic films containing 9 – 19 wt.% silanes, that is 3-methacryloxypropyltrimethoxysilane (page 44, 2nd column, Characteristics of silylated acrylic clearcoats section, 3rd paragraph and Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate alkoxy silane acrylic monomer as taught by Chen in the acrylic copolymer as taught by Janowicz.  Chen teaches that compositions containing the alkoxy silane acrylic monomers had improved properties including solvent resistance, adhesion, hardness, abrasion resistance, and mar resistance (page 51, 1st column, last paragraph).
Given that Janowicz teaches isobornyl (meth)acrylate monomers in the amount of 1 to 95 wt.% and Chen teaches alkoxy silane acrylic monomer in the amounts of 9 to 19 wt.%, the amount of the other monomers taught by Janowicz in view of Chen would be 0 to 90 wt.%.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janowicz et al. (US Patent Application 2015/0361317 A1, published 17 Dec. 2015, hereinafter Janowicz) in view of Chen et al. (“Silanes in high solids and waterborne coatings,” J.Coat.Tech., Vol. 69, pp. 43-51, published Jul. 1997, hereinafter Chen) and further in view of Xi et al. (“A study on poly(vinyl chloride) blends with chlorinated polyethylene and acrylic resin,” Poly.Eng.Sci., Vol. 27, pp. 398-401, published 1987, hereinafter Xi).

Janowicz in view of Chen does not disclose the inclusion of a modified polyolefin in his composition.
Xi teaches a blend of poly(vinyl chloride), acrylic resin, and chlorinated polyethylene (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the poly(vinyl chloride) and chlorinated polyethylene as taught by Xi into a blend with the acrylic copolymer as taught by Janowicz in view of Chen.  Xi teaches that the blend improves the processability of poly(vinyl chloride) and the blend has good adhesion between the phases, which results in high impact strength (Abstract).

Response to Arguments
Applicant’s arguments filed 28 Oct. 2020 have been fully considered.  Amended claims have overcome the previously applied prior art.  Therefore, those rejection has been withdrawn.  However, upon further consideration and search, a new grounds of rejection have been set forth, as presented above.
Applicant has amended claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (“Curing behavior and viscoelasticity of dual-cure adhesives based on high .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787